

DEPARTURE AGREEMENT AND GENERAL RELEASE
 
This DEPARTURE AGREEMENT AND GENERAL RELEASE (“Agreement”) is made by and
between Daniel Chen (“Employee”) and RxElite, Inc. (“Company”), effective this
14th day of December, 2007 (“Effective Date”).
 
WHEREAS, Employee was employed by Company, pursuant to a Second Amended and
Restated Employment Agreement made as of November 27, 2006; and
 
WHEREAS, Employee and Company have agreed to the termination of the employment
relationship between them; and
 
WHEREAS, Employee and Company have agreed that although the Second Amended and
Restated Employment Agreement has been terminated, Employee will continue to
provide consulting services to Company on an at-will basis in the area of Asian
Investor Relations; and
 
WHEREAS, Employee and Company wish to settle fully and finally any and all
differences or disputes between them arising out of Employee’s employment with
Company, the termination of the Second Amended and Restated Employment
Agreement, and/or any and all other transactions, occurrences or events that
have occurred to date.
 
NOW, THEREFORE, in consideration of their mutual promises and agreements
expressed herein, the sufficiency of which consideration each party hereby
acknowledges, the Parties agree as follows:
 
1. Payments to Employee.
 
1.1 Departure Payments and/or Other Consideration. Upon satisfaction of the
conditions set forth in Subsection 1.3 of this Agreement, Company shall:
 
(a) pay to Employee a monetary amount equal to Employee’s periodic regular base
salary (which the parties agree is annually Two Hundred Fifty Thousand dollars
($250,000) (a “Departure Payment”) on each on Company’s regularly scheduled
paydays (and in any event not less frequently than monthly), up to and including
the 31st day of December, 2010 (the “Final Payment Date”); and
 
(b) pay to Employee the sum of One Hundred Twenty Five Thousand dollars
($125,000), which sum represents the bonus earned pursuant to the 2007 Bonus
Targets established on or about June 26, 2007, such sum to be paid to Employee
on or before January 31, 2008; and
 
(c) pay to Employee the sum of Twenty Thousand Eight Hundred Thirty Three
Dollars and 33/100 ($20,833.33), which amount is equal to four (4) weeks salary,
and is intended to compensate Employee for accrued and unused vacation and/or
sick days, such sum to be paid to Employee on or before January 31, 2008; and
 
(d)  continue to pay on behalf of Employee and his family medical and dental
insurance premiums (as may be established from time to time by the Company with
such carriers) and to continue coverage for Employee and his family (on the same
basis as he would have been entitled had he continued to be employed as Chief
Executive Officer and Chair of the Board) through December 31, 2010; and
 
DEPARTURE AGREEMENT AND GENERAL RELEASE - 1

--------------------------------------------------------------------------------


(e) through December 31, 2010, continue to pay a monthly cash payment of $265
which amount is equal to the monthly premium payment on a universal variable
life insurance policy; and
 
(f) pay to Employee a sum up to, but not exceeding, Ten Thousand Dollars
($10,000), for documented legal fees relating to his departure from the Company.
A written statement by Employee’s attorney stating that Employee has incurred
more than ten thousand dollars in legal fees related to his departure from the
Company shall satisfy the documentation requirement of this paragraph; and
 
(g) Employee shall promptly submit an expense report detailing all unpaid
expenses incurred through the date of this Agreement and the Company agrees to
pay all reasonable expenses by December 31, 2007.
 
1.2 Deductions. All monetary amounts paid to Employee pursuant to sections
1.1(a), (b) and (c) shall be treated by the Company as wages and shall be
subject to reduction by Company for federal and state income taxes and FICA
(Social Security and Medicare) taxes (in accordance with a Form W-4 delivered or
to be delivered to Company by Employee) and any other normal and authorized
deductions.
 
1.3 Conditions to Company’s Payment and Performance. Company shall not have any
obligation to pay any monetary amount to Employee or to perform any other
obligation under this Agreement, unless and until: (a) Employee provides Company
with a copy of this Agreement bearing Employee’s notarized signature; and (b)
the seven (7) day revocation period described in Section 4 of this Agreement
expires without revocation by Employee.
 
2. General Mutual Release of All “Released Claims.” Employee hereby fully and
forever releases and discharges Company (and all other “Releasees” as defined
herein) from any and all of Employee’s “Released Claims” (as defined herein).
The Company hereby fully and forever releases and discharges Employee (and all
other “Releasees” as defined herein) from any and all of the Company’s and the
Company’s Releasee’s “Released Claims” (as defined herein).
 
3. Company Information and Property.
 
3.1  Return of Company Information and Property. Employee represents that
Employee has returned or will immediately upon signing this Agreement return to
Company all non-public company information and property that is in Employee’s
possession, custody or control, except as such information or property is
relevant to Employee’s position as a Director of the Company, a shareholder or
to his continuing role in the area of Asian Investor Relations. Employee
represents that Employee has not retained and will not retain any copies,
duplicates, reproductions, or excerpts of any company property, other than the
information and property that is specifically allowed to be retained by this
paragraph.
 
DEPARTURE AGREEMENT AND GENERAL RELEASE - 2

--------------------------------------------------------------------------------


3.2 Right to Retention of Certain Company Property. Company agrees to continue
to provide Employee with such remote support as is necessary to allow him to
provide consulting services in the area of Asian Investor Relations, including
internet connection, computer and telephone access, and such other support that
the Company deems reasonable and necessary for the provision of such services.
The parties agree that Employee is free to stop providing such services at any
time for any or no reason without the necessity of returning the computer and
phone. The parties also agree that so long as Employee is providing services as
a Consultant in the area of Asian Investor Relations, with prior approval, the
Company will pay for at least one trip to Asia per quarter to interface with the
Company’s actual and potential investors.
 
4. ADEA (Age Discrimination) Claims.
 
4.1 Employee’s Waiver of 21-day Waiting Period. Employee understands that the
Older Workers’ Benefit Protection Act (“OWBPA”), 29 U.S.C. Section 626(f),
provides certain rights to an employee where, as here, the employee is asked to
waive and release claims that the employee has or claims to have under the Age
Discrimination in Employment Act, 29 U.S.C. Sections 621, et seq. (“ADEA”).
Employee understands that by virtue of the OWBPA, Employee has a period of
twenty-one (21) days from Employee’s receipt of this Agreement to consider the
terms of this Agreement. Employee represents and agrees that said twenty-one
(21) day period has been offered to Employee and that Employee has elected to
waive said twenty-one (21) day period by signing this Agreement.
 
4.2 Employee’s Acknowledgements. Employee acknowledges that:
 
(a) this Agreement is written in a manner calculated to be understood by
Employee;
 
(b) Employee is waiving Employee’s rights and Released Claims in exchange for
consideration in addition to anything of value to which Employee already is
entitled; and
 
(c) Employee is hereby advised in writing to consult with an attorney prior to
executing this Agreement.
 
4.3 Right To Revoke Agreement. Employee further understands that Employee may
revoke this Agreement within seven (7) days after Employee has signed it and
that this Agreement shall not become legally effective or enforceable until said
seven (7) day revocation period has expired. Employee understands that this
Agreement will be irrevocable and binding upon Employee after the revocation
period has elapsed, if Employee has not revoked this Agreement within the seven
(7) day revocation period. The Company has no right to revoke this Agreement and
unless revoked by Employee, it is binding upon execution.
 
4.4 Procedure for Revocation. If Employee wishes to revoke this Agreement,
Employee will do so by delivering to the Company, within the seven (7) day
revocation period, a letter or other written document signed by Employee stating
that Employee has revoked this Agreement within the seven (7) day revocation
period set forth in this Agreement.
 
DEPARTURE AGREEMENT AND GENERAL RELEASE - 3

--------------------------------------------------------------------------------


4.5 Stock Options. The parties agree that Employee possesses 436,000 fully
vested stock options by virtue of his employment. The parties agree that
Employee shall have the full term of such stock options to exercise them. In the
event that Employee ceases to be a Service Provider as that term is defined
under the 2007 Incentive Stock Plan, then the Company or Plan Administrator (as
appropriate) shall take appropriate action to ensure that Employee retains the
full term of the stock option (i.e. until July 5, 2012) to exercise his options.
 
5. No Continued Vesting. No additional vacation pay, sick pay, paid time off or
other employment compensation, rights or benefits of any kind, except as
provided in paragraphs 1.1(d) and (e), shall accrue to Employee after the
Effective Date of this Agreement, and no additional vesting under any stock
option shall occur after the Effective Date of this Agreement.
 
6. Resignation/No Further Services Required of Employee. The parties agree that
Employee shall be considered to have resigned from the Company. The parties have
agreed to treat such resignation as a termination without Cause under the Second
Amended and Restated Employment Agreement. The parties have further agreed that
for purposes of Paragraph 4 of the Second Amended and Restated Employment
Agreement, Employee’s date of separation from employment shall be October 1,
2007. Company will not require Employee to perform any further services after
the Effective Date of this Agreement. Employee may continue to voluntarily serve
as a Director and as consultant in the area of Asia investor relations on an
at-will basis.
 
7. Confidentiality. Employee and the Company shall keep the facts, terms and
substance of this Agreement (including but not limited to the amounts of any
Departure Payments or other consideration for this Agreement) completely
confidential. Provided however, that (a) the Company may make any disclosure
required by law or as required for auditing purposes, (b) Employee may make
disclosures in confidence to Employee’s spouse, parents, attorney, accountant,
auditor, tax preparer and financial advisor, upon the recipient’s promise not to
re-disclose same to any other person or entity who has no legal right to know
such information, and (c) either party may make disclosures required by law or
by a court or governmental agency acting with the force of law.
 
8. Future Employment. If Company or a successor entity declines to consider
Employee for future employment or re-employment, such declination shall not in
any way be construed or used as evidence of any wrongdoing or breach by Company
or any violation of local, state or federal employment or employment
discrimination law or regulation.
 
9. No Pending Litigation. Employee represents that: (a) Employee has no lawsuit
pending against Company in any state or federal court that has not been
expressly and specifically noted herein; and (b) Employee will dismiss, with
prejudice and without award of costs or attorney fees, any such lawsuit that
might be pending against Company in any state or federal court.
 
10. Worker’s Compensation. Employee represents that: (a) Employee has not
sustained any injury in the course of Employee’s employment with Company or
incurred any occupational disease in any way related to his/her employment with
Company; and (b) Employee has no right to make or assert any claim of any kind
against Company under any worker’s compensation law, act or statute.
 
DEPARTURE AGREEMENT AND GENERAL RELEASE - 4

--------------------------------------------------------------------------------


11. Definitions.
 
11.1 Definition of “Released Claim(s).” The term “Released Claim(s),” as used in
this Agreement, means any and all claims-whether past or present, known or
unknown, suspected or not suspected, contingent or established legal, equitable
or otherwise-of every kind, name or nature, whether based upon Employee’s
employment with the Company, the termination of that employment or any other
transaction, occurrence, event or other matter occurring on or before the
Effective Date of this Agreement. The term “Released Claim(s)” includes, but is
not limited to, any and all types of claims that either party may have for
relief, causes of action, demands, indemnities, liabilities and obligations, for
damages, costs, expenses, attorney fees, payment of judgments, or other legal or
equitable or other relief, based upon any allegation of:
 
(a) breach of any express or implied employment contract or agreement or
covenant of good faith or fair dealing;
 
(b) wrongful or constructive discharge from employment, in violation of public
policy or otherwise;
 
(c) the Idaho Claims for Wages Act or any other wage claim statute, regulation
or common law;
 
(d) the federal Family and Medical Leave Act (FMLA), the Age Discrimination in
Employment Act (ADEA), the Older Workers’ Benefit Protection Act (OWBPA), the
Americans with Disabilities Act (ADA), the Fair Labor Standards Act (FLSA), the
Employee Retirement Income Security Act (ERISA), Title VII of the Civil Rights
Act of 1964 (Title VII), the Worker Adjustment and Retraining Notification Act
(WARN), the Sarbanes-Oxley Act (SOX), the Idaho Human Rights Act, or any
amendment to any such statute;
 
(e) misrepresentation, fraud, defamation, libel, slander, invasion of privacy,
infliction of emotional distress, negligence, conversion, and property loss,
damage or destruction;
 
(f) assault, battery, false imprisonment or personal or bodily injury or death
unrelated to employment; and
 
(g) to the full extent allowed by law, any other federal, state or local
employment, employment discrimination, human rights, tort, or wage and hour
statute, regulation or common law.
 
11.1.2 Unreleased Claims. The foregoing notwithstanding, the term “Released
Claim(s)” does not include: (a) any claim for breach of this Agreement; (b) any
claim based upon a future transaction, occurrence, event or other matter; or (c)
any administrative charge or complaint, including but not limited to a charge of
discrimination, filed with any governmental agency, including but not limited to
the Equal Employment Opportunity Commission (“EEOC”).
 
11.1.3 Waiver of Right To Recover Money Damages in Non-judicial Proceedings.
Nothing in this Agreement shall be construed or interpreted to limit Employee’s
right to file a charge of discrimination or other charge or complaint with, or
participate in any investigation or proceeding by, any federal, state or local
administrative agency, except that Employee hereby waives Employee’s right to
recover monetary damages from Company (and the other Releasees as defined
herein) as the result of any such administrative charge, complaint,
investigation and/or proceeding.
 
DEPARTURE AGREEMENT AND GENERAL RELEASE - 5

--------------------------------------------------------------------------------


11.2 Definitions of “Party” and “Parties.” Employee and Company may be described
individually herein as a “Party” or together as the “Parties.”
 
11.3 Definition of “Releasees.” The term “Releasees,” as used in this Agreement
with respect to the Company, shall mean the Company and the Company’s current
and former directors, officers, employees, agents, stockholders, members,
estates, representatives, predecessors, successors, divisions, assigns,
attorneys, insurers, reinsurers, underwriters, holding companies, subsidiaries,
related or affiliated entities, and any and all other persons and entities
acting for, by, through or in concert with the Company. The term “Releasees” as
used in this Agreement with respect to Employee shall mean himself, his wife,
his marital community, his parents, his agents, insurers, attorneys, reinsurers,
underwriters, and any and all other persons and entities acting for, by, through
or in concert with Employee.
 
12. Miscellaneous Representations.
 
The Company understands that Employee’s execution of this Agreement is based
upon the Company’s follow-through of the following promised actions: (a) payment
to Employee’s father of $56,000 by January 31, 2008, (b) delivery by January 31,
2008 to Employee of Stock Certificates evidencing ownership of 8,579,444 shares
in RxElite Inc., and (c) delivery by January 31, 2008 of warrants to purchase
(i) 552,433 shares of RxElite Inc. stock at a strike price of $0.85 per share
and (ii) 450,374 shares of RxElite Inc. stock at a strike price of $0.60 per
share. Each warrant shall have a two year term for exercise. Failure to take
such actions shall constitute a breach of this Agreement.
 
13. Miscellaneous Provisions.
 
13.1 No Admission of Liability by Either Party. The parties enter into this
Agreement for the sole purpose of avoiding the time and expense of potential
litigation or other dispute resolution procedure. Neither this Agreement nor
anything contained herein shall be construed or interpreted as an admission of
any liability or fault by either party.
 
13.2 General Release. This Agreement contains a complete and total release of
all of Employee’s past and present Released Claims against Company and the
Company’s past and present Released Claims against Employee. Neither Employee or
the Company will be able to recover any further monetary amounts from the other
for any such Released Claim, even if such Released Claim is not known to
Employee or the Company and even if knowledge of the unknown Released Claim
would have caused Employee or the Company not to enter into this Agreement.
 
13.3 Other Promises. No promise, inducement or agreement, except those stated in
this Agreement, has been made to Employee or the Company to induce Employee or
the Company to make or sign this Agreement.
 
DEPARTURE AGREEMENT AND GENERAL RELEASE - 6

--------------------------------------------------------------------------------


13.4 Integration. The terms of this Agreement are contractual and not mere
recitals. This Agreement constitutes the final and entire expression of the
parties and supersedes all prior statements, promises, representations,
agreements and understandings, either oral or written, with respect to the
matters set forth herein, except that Employee shall continue to be bound by
Paragraphs 4, 9 (c) (i) and (ii) of the Second Amended and Restated Employment
Agreement, as well as the provisions of any other assignments of intellectual
property and/or non-competition, customer or employee non-solicitation,
non-disclosure, confidentiality and/or similar agreements between the Parties.
 
13.5 Modification. No agent or employee of Company or any other person may
orally or by conduct add to, delete or otherwise amend, modify, vary or
contradict the terms or conditions of this Agreement or this subsection. This
Agreement may be modified only by a written agreement signed by an authorized
representative of the Company and the Employee.
 
13.6 Titles and Captions. All section and subsection titles and captions
contained in this Agreement are for convenience only and shall not be deemed
part of the context nor affect the construction or interpretation of this
Agreement.
 
13.7 Number and Gender. Whenever used herein, the singular number shall include
the plural and the plural the singular, and the use of any gender shall include
all.
 
13.8 Severability. The invalidity or unenforceability of any provision herein,
or portion thereof, shall in no way affect the enforceability of any of the
remaining provisions of this Agreement, which remaining provisions shall remain
in full force and effect as if this Agreement has been executed with the invalid
portion thereof eliminated.
 
13.9 Parties in Interest. This Agreement shall be binding upon and inure to the
benefit of Company, the other Releasees, Employee, and Employee’s current and
former spouses, family members, successors, purchasers, representatives,
attorneys, assigns, agents, heirs, executors, administrators, and any and all
other persons and entities acting for, by, through, on behalf of or in concert
with Employee or Company. No other person or entity is intended to be a
beneficiary of this Agreement or to have any rights to enforce this Agreement.
The parties intend that if Employee dies before this Agreement is fully
performed, the Agreement shall remain in effect and his family and heirs shall
obtain the benefits herein.
 
As a condition of any sale of the business or substantially all of its assets,
or any change in control thereof, the Company shall obtain the agreement of the
purchaser to honor all terms of this Agreement.
 
13.10 Governing Law. This Agreement shall be interpreted, construed, governed
and enforced in accordance with the laws of the state of Idaho, without regard
to its conflict of law rules, other than Section 187 of the Restatement (Second)
of Conflicts of Laws, which permits the Parties to choose the law to govern
their contractual rights and duties.
 
13.11 Attorney Fees. In any action, other than an action involving the ADEA,
brought to interpret or enforce the provisions of this Agreement, the prevailing
party shall be entitled to an award of its reasonable attorney fees and court
costs, in addition to any other relief that may be awarded.
 
DEPARTURE AGREEMENT AND GENERAL RELEASE - 7

--------------------------------------------------------------------------------


13.12 Waiver. Any waiver by either party of any breach or violation of any
provision of this Agreement shall not operate or be construed to be a waiver of
any other or subsequent breach or violation of this Agreement.
 
13.13 Counterparts and Facsimile Signatures. This document may be executed in
counterparts, and once so executed by the Parties, each such counterpart shall
be deemed to be an original instrument, but both such counterparts together
shall constitute but one Agreement. Any facsimile signature hereon shall be
deemed to be an original signature.
 
13.14 Construction of Agreement. This Agreement embodies the terms of a
settlement that is the product of voluntary negotiation between the Parties.
Therefore, the language of this Agreement shall be construed as a whole,
according to its fair meaning, and not strictly for or against either Party.
 
13.15 Voluntary Execution /Authority. Each of the Parties executes this
Agreement freely and voluntarily, without any duress or influence on the part of
the other Party or any third person, with the intent to enjoy the Party’s
benefits and discharge the Party’s obligations as set forth in this Agreement.
The parties warrant that the signatories have full authority to execute this
Agreement and bind their respective parties to its terms.
 
13.16 Further Action. The parties will execute and deliver to each other any
other documents and will take any other action reasonably necessary to
effectuate the intent of this Agreement.
 
13.17  Default. In the event of a default by the Company of any of the payment
obligations set forth in this Agreement, the parties agree that in addition to
any remedies allowed by law, any overdue payments shall accrue interest at the
rate of twelve percent (12%). The parties also agree that the Company shall have
thirty days to cure the default (including the payment of any interest accrued)
prior to Employee instituting any legal action to collect on such unpaid
balance.
 
During the cure period and prior to default amount and interest being paid in
full, the parties shall have the option, upon mutual agreement of both parties,
of converting the past due amount owed in paragraph 1.1 into a stock grant, with
the price of the stock calculated at the lesser of eighty-five cents ($.85) per
share or the average trading price of the stock for the twenty (20) days prior
to Employee’s election. If the parties mutually agree to such a grant in
writing, then the Company shall take all actions required to implement such
stock grant within thirty (30) days of written notice of election.
 
[THIS SPACE INTENTIONALLY LEFT BLANK]
 
DEPARTURE AGREEMENT AND GENERAL RELEASE - 8

--------------------------------------------------------------------------------



Employee and the Company have fully read and fully understand the terms of this
Agreement, and are fully aware of the legal and binding effect of signing this
Agreement.
 

  Employee   /s/ Daniel Chen   Daniel Chen



 
 

STATE OF OHIO
)
  ) ss. County of  Lucas )

 
On this 14th day of December, 2007, before me personally appeared Daniel Chen,
known or identified to me (or proved to me on the oath of IDAHO DC), to be the
person whose name is subscribed to the within instrument, and acknowledged to me
that he executed the same.
 
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.
 
 

  /s/ Christopher Venia                                                       
NOTARY PUBLIC FOR 5/3 Bank
  Residing at 1674 Lance Point Dr., Mauree, OH 43537   My Commission Expires
10-11-2011

 
 
DEPARTURE AGREEMENT AND GENERAL RELEASE - 9

--------------------------------------------------------------------------------


 

 
RxElite, Inc.
      By /s/ Jonathan Houssian                                  
  Jonathan Houssian
      Its CEO and President

 
 

STATE OF IDAHO )   ) ss. County of  Ada )

 
On this 16th day of January, 2008, before me Jonathan Houssian, personally
appeared Jonathan Houssian, known or identified to me (or proved to me on the
oath of personal knowledge) to be the President of RxElite, Inc., the
corporation that executed the instrument or the person who executed the
instrument on behalf of said corporation, and acknowledged to me that such
corporation executed the same.
 
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.
 


 

  /s/ Jill
Thompson                                                                      
NOTARY PUBLIC FOR IDAHO
  Residing at Ada County   My Commission Expires 8/6/09

 
DEPARTURE AGREEMENT AND GENERAL RELEASE - 10

--------------------------------------------------------------------------------


 